EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Van Dyke on March 10, 2021.
The application has been amended as follows: 

28. (Currently amended) A method of resetting a resettable injection training device having a safety shield and a plunger, wherein the safety shield is in an extended, locked position and the plunger is in an extended position, the method comprising:
inserting a resetting cap into a distal end of [[a]]the resettable injection training devicecomprising: 
an outer housing defining a chamber there within;

a plunger having a retracted position and [[an]]the extended position; and
a rotating plunger locking collar;
wherein the safety shield has a retracted locked position, a first extended unlocked position, a second extended unlocked position, and the extended locked position; and
moving the cap in a proximal direction relative to the device to contact the plunger and reset the plunger from [[an]]the extended position to the retracted position, and reset the safety shield from the extended, locked position to the retracted, locked position.

Allowable Subject Matter
Claims 1-4, 15, 16, and 19-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715